Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aisin (WO2010087078) in view of Aisin (JP20100239680) hereinafter ‘680.
With respect to claim 15 Aisin discloses an armature comprising:
An inner cores (11) arranged in an annual shape, having a tooth portion (15) protruding in a radial direction from a back yoke portion, and a circumferential direction protrusion portion extending in a circumferential direction at an end of the tooth portion;
A coil basket (21) formed by combining a plurality of coil units in parallel at an equal pitch in the circumferential direction, the coil units each having at least three slot portions (22) to be stored in slots between the tooth portions, and a turn portion connecting the slot portions with no connection parts;
and 
a fixation member having an annualar shape (see annualar wall of housing 5) and fixing an outer circumference of the plurality of inner cores, wherein 
each coil unit is formed by bending one rectangular conductive wire (see figures rectangular wire is shown) having a substantially rectangular sectional shape,

an inner circumferential surface of the circumferential direction protrusion portion at the end of each tooth portion is smoothly formed (that is to say not jagged, see figures this is shown)
where X1 is a circumferential-direction width of each slot portion of the coil units and X2 is a circumferential-direction distance between the circumferential-direction protrusion portions at the ends of the tooth portions, X1>X2 is satisfied, and 
where Y1 is a circumferential-direction distance between the adjacent slot portions located on a radially innermost side of the coil units and Y3 is a circumferential direction width of the back yoke portion is each inner core, Y3>Y1 is satisfied.
Aisin does not disclose wherein the inner core is formed of a plurality of units as claimed. 
‘680 discloses an armature formed of multiple inner cores and a fixing member (elements 41 and 31 respectively)>
It would have been obvious to combine the teachings of ‘6802 to use a multiple piece armature with the device of Aisin to reduce manufacturing complexity in the formation of the core. 
With respect to claim 16 Aisin as modified by ‘680 further discloses a rotary machine including the armature of claim 15 and a rotor therein (see figures of Aisin).
Allowable Subject Matter
Claims 1-14,  and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or to fairly suggest to one of ordinary skill in the art the invention as claimed. The prior art fails to disclose or suggest wherein in the core insertion step, while the slot parts of the coil unit are being held in a state of circumferential-direction alignment, the radial-direction position of the coil cage is held at a  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamammoto (US8164229) discloses an armature and means of forming; Hashimoto (US20170141659) discloses a stator assembly and method; Koga (US20170264173) discloses a stator manufacturing method and coil; Yamaguchi (US20070261229) discloses a method and apparatus of producing a stator; Ossenkopp (US20060001327) discloses a method for producing coils and circuits; Akita (US9887599) discloses a stator of rotary machine; Hideki (US5778512) discloses a rotor manufacturing method; Muto (US20170373570) discloses a stator manufacturing apparatus and stator; Langlard (US20170040859) discloses a rotary electric machine stator; Kitimura (US20140021823) discloses a stator and manufacturing method thereof.   





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837